13 N.Y.3d 833 (2009)
DONALD J. TRUMP et al., Appellants,
v.
HENRY CHENG et al., Respondents, et al., Defendants.
Court of Appeals of New York.
Submitted August 10, 2009.
Decided October 27, 2009.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the dismissal of all but the expressly severed 18th cause of action, denied; motion, insofar as it seeks leave to appeal from the remainder of the Appellate Division order, dismissed upon the ground that it does not finally determine the action within the meaning of the Constitution.